MEMORANDUM **
Lead petitioners Diego Nunez Valle and Rosa Maria Serrano Mendoza, husband and wife, and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of their motion to reopen removal proceedings based on ineffective assistance of counsel.1 We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen because petitioners failed to comply with the procedural requirements of Matter of Lozada, 19 I. & N. Dec. 637, 1988 WL 235454 (BIA 1988). See Reyes v. Ashcroft, 358 F.3d 592, 598-99 (9th Cir.2004).
The BIA also acted within its discretion in denying the motion to reopen for failure to establish prejudice because petitioners contend only that the notary’s advice led to the institution of removal proceedings, not that his actions affected the fairness of the proceedings. See Lara-Torres, 383 F.3d at 973-74 (“Removal proceedings do not become constitutionally unfair simply because they are precipitated in part by an attorney’s advice ... or because the illegal alien might believe that he could avoid detection until eligible for another form of relief.”)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The other two petitioners are lead petitioners' minor children and derivative beneficiaries of their applications for cancellation of removal.